(Slip Opinion)            Cite as: 560 U. S. ____ (2010)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 08–6261
                                     _________________


JOHN ROBERTSON, PETITIONER v. UNITED STATES
         EX REL. WYKENNA WATSON

   ON WRIT OF CERTIORARI TO THE DISTRICT OF COLUMBIA 

                   COURT OF APPEALS

                                   [May 24, 2010] 


  PER CURIAM.
  The writ of certiorari is dismissed as improvidently
granted.
                                        It is so ordered.
                 Cite as: 560 U. S. ____ (2010)           1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–6261
                         _________________


JOHN ROBERTSON, PETITIONER v. UNITED STATES
         EX REL. WYKENNA WATSON

  ON WRIT OF CERTIORARI TO THE DISTRICT OF COLUMBIA 

                  COURT OF APPEALS


                        [May 24, 2010] 


  CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA,
JUSTICE KENNEDY, and JUSTICE SOTOMAYOR join,
dissenting.
  This is a complicated case, but it raises a straightfor
ward and important threshold issue. When we granted
certiorari, we rephrased the question presented to focus on
that issue: “Whether an action for criminal contempt in a
congressionally created court may constitutionally be
brought in the name and pursuant to the power of a pri
vate person, rather than in the name and pursuant to the
power of the United States.” 558 U. S ___ (2009). The
answer to that question is no. The terrifying force of the
criminal justice system may only be brought to bear
against an individual by society as a whole, through a
prosecution brought on behalf of the government. The
court below held otherwise, relying on a dissenting opinion
in one of our cases, and on the litigating position of the
United States, which the Solicitor General has properly
abandoned in this Court. See Brief for United States as
Amicus Curiae 12–13, n. 3. We should correct the lower
court’s error and return the case to that court to resolve
2      ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

the remaining questions.
                              I
  In March 1999, Wykenna Watson was assaulted by her
then-boyfriend, John Robertson. App. 40. Watson sought
and secured a civil protective order against Robertson,
prohibiting him from approaching within 100 feet of her
and from assaulting, threatening, harassing, physically
abusing, or contacting her. Id., at 20. At the same time,
the United States Attorney’s Office (USAO) was independ
ently pursuing criminal charges against Robertson arising
from the assault.
  On June 26, Robertson violated the protective order by
again violently assaulting Watson. On July 8, he was
indicted for the previous March incident; shortly thereaf
ter, the USAO offered, and Robertson accepted, a plea
agreement resolving those charges. Id., at 26–30. At the
top of the boilerplate plea form, the Assistant U. S. Attor
ney added in longhand: “In exchange for Mr. Robertson’s
plea of guilty to attempt[ed] aggravated assault, the gov’t
agrees to: DISMISS the [remaining] charges[,] [and] [n]ot
pursue any charges concerning an incident on 6-26-99.”
Id., at 28. The Superior Court accepted Robertson’s plea
and sentenced him to 1 to 3 years’ imprisonment. Id., at
30, 46, 53.
  A few months later, Watson filed a motion to initiate
criminal contempt proceedings against Robertson for
violating the civil protective order, based on the June 26
assault. See D. C. Code §16–1005(f) (2009 Supp.); D. C.
Super. Ct. Domestic Violence Rule 12(d) (Lexis 2010); In re
Robertson, 940 A. 2d 1050, 1053 (D. C. 2008). After a 2
day bench trial, the court found Robertson guilty on three
counts of criminal contempt and sentenced him to three
consecutive 180-day terms of imprisonment, suspending
execution of the last in favor of five years’ probation. The
court also ordered Robertson to pay Watson roughly
                  Cite as: 560 U. S. ____ (2010)            3

                    ROBERTS, C. J., dissenting

$10,000 in restitution. App. 2, 63–64. Robertson filed a
motion to vacate the judgment, which the court denied.
   Robertson appealed. Criminal contempt prosecutions,
he argued, “are between the public and the defendant,”
and thus could “only be brought in the name of the rele
vant sovereign, . . . the United States.” Brief for Petitioner
8, 10 (quoting Brief for Appellant in No. 00–FM–1269 etc.
(D. C.), pp. 20–21, and 940 A. 2d, at 1057; internal quota
tion marks omitted). So viewed, the prosecution based on
the June 26 incident could not be brought, because the
plea agreement barred the “gov[ernmen]t” from pursuing
any charges arising from that incident.
   The Court of Appeals rejected Robertson’s arguments, in
a two-step holding. Step one: “the criminal contempt
prosecution in this case was conducted as a private action
brought in the name and interest of Ms. Watson, not as a
public action brought in the name and interest of the
United States or any other governmental entity.” 940
A. 2d, at 1057–1058 (internal quotation marks and brack
ets omitted). Step two: because the criminal contempt
prosecution was brought as an exercise of private power,
that prosecution did not implicate a plea agreement that
bound only the government. Id., at 1059–1060.
   We granted certiorari to review the first step of that
holding.
                            II 

                            A

  Our decision in United States v. Dixon, 509 U. S. 688
(1993), provides the answer to the question presented
here. The question in Dixon was one of double jeopardy—
whether a private party’s prosecution for criminal con
tempt barred the Government’s subsequent prosecution
for the “same criminal offense.” Id., at 696. The private
prosecution in that case was brought under the same D. C.
contempt law at issue here. Id., at 692 (citing D. C. Code
4      ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

§16–1005 (1989)).
   We thought it “obvious” in Dixon that double jeopardy
protections barred the Government’s subsequent prosecu
tion. 509 U. S., at 696. The Double Jeopardy Clause, of
course, bars the second prosecution for the same offense
only if that prosecution is brought by the same sovereign
as the first. See Heath v. Alabama, 474 U. S. 82, 88–89
(1985). Thus, the only possible way the Government’s
second prosecution could have offended the Double Jeop
ardy Clause is if the Court understood the criminal con
tempt prosecution to be the Government’s first prosecu
tion—i.e., one brought on behalf of the Government. See
United States v. Halper, 490 U. S. 435, 451 (1989) (“The
protections of the Double Jeopardy Clause are not trig
gered by litigation between private parties”), overruled on
other grounds by Hudson v. United States, 522 U. S. 93
(1997).
   That we treated the criminal contempt prosecution in
Dixon as an exercise of government power should not be
surprising. More than two centuries ago, Blackstone
wrote that the king is “the proper person to prosecute for
all public offenses and breaches of the peace, being the
person injured in the eye of the law.” 1 W. Blackstone,
Commentaries *268. Blackstone repeated that principle
throughout his fourth book. See, e.g., 4 id., at *2, *8, *177.
Not long after Blackstone, then-Representative John
Marshall agreed, stating on the House floor that “adminis
ter[ing] criminal judgment . . . is a duty to be performed at
the demand of the nation, and with which the nation has a
right to dispense. If judgment . . . is to be pronounced, it
must be at the prosecution of the nation.” 10 Annals of
Cong. 615 (1800).
   This principle has deep historical roots. See, e.g., 1 F.
Wharton, Criminal Law §10, p. 11 (9th ed. 1885) (“Penal
justice . . . is a distinctive prerogative of the State, to be
exercised in the service [of] the State”); see also J. Locke,
                 Cite as: 560 U. S. ____ (2010)           5

                   ROBERTS, C. J., dissenting

Second Treatise of Civil Government §88, pp. 43–44 (J.
Gough ed. 1947) (“[E]very man who has entered into civil
society, and is become a member of any commonwealth,
has thereby quitted his power to punish offences against
the law of nature in prosecution of his own private judg
ment[.] . . . [H]e has given a right to the commonwealth to
employ his force for the execution of the judgments of the
commonwealth” (footnote omitted)). As this Court has
said before, “[c]rimes and offenses against the laws of any
State can only be defined, prosecuted and pardoned by the
sovereign authority of that State.” Huntington v. Attrill,
146 U. S. 657, 669 (1892); see also Heath, supra, at 88
(“The dual sovereignty doctrine [of the Double Jeopardy
Clause] is founded on the common-law conception of crime
as an offense against the sovereignty of the government”).
   These core principles are embodied in the Constitution.
The protections our Bill of Rights affords those facing
criminal prosecution apply to “any person,” “any criminal
case,” and “all criminal prosecutions.” Amdts. 5, 6 (em
phasis added). But those protections apply only against
the government; “[i]ndividual invasion of individual rights”
is not covered. Civil Rights Cases, 109 U. S. 3, 11 (1883)
(Fourteenth Amendment). If the safeguards of the Bill of
Rights are to be available in “all criminal prosecutions,”
then any such prosecution must be considered to be one on
behalf of the government—otherwise the constitutional
limits do not apply. “The Constitution constrains govern
mental action ‘by whatever instruments or in whatever
modes that action may be taken,’ ” Lebron v. National
Railroad Passenger Corporation, 513 U. S. 374, 392 (1995)
(quoting Ex parte Virginia, 100 U. S. 339, 346–347 (1880)),
but the action still must be governmental action.
   The court below, however, rejected this understanding,
concluding that Watson’s “criminal contempt prosecution”
was not “a public action” but “a private action,” such that
it was not covered by an agreement binding the govern
6        ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

ment. 940 A. 2d, at 1057–1058 (internal quotation marks
omitted). But as we have explained, “[t]he purpose of a
criminal court is not to provide a forum for the ascertain
ment of private rights. Rather it is to vindicate the public
interest in the enforcement of the criminal law while at
the same time safeguarding the rights of the individual
defendant.” Standefer v. United States, 447 U. S. 10, 25
(1980) (internal quotation marks omitted).
   The holding below gives rise to a broad array of unset
tling questions. Take the Due Process Clause. It guaran
tees particular rights in criminal prosecutions because the
prosecutor is a state actor, carrying out a “duty on the part
of the Government.” Kyles v. Whitley, 514 U. S. 419, 433
(1995) (emphasis added). But if the criminal prosecution
is instead viewed as “a private action,” not an exercise of
sovereign power, how would those rights attach? Cf.
DeShaney v. Winnebago County Dept. of Social Servs., 489
U. S. 189, 195–196 (1989). What about Brady v. Mary
land, 373 U. S. 83 (1963)? The private prosecutor is likely
to have evidence pertinent to the proceeding—particularly
if, as here, the private prosecutor is also the victim of the
crime. But if the prosecutor is not exercising governmen
tal authority, what would be the constitutional basis for
any Brady obligations? May the private prosecutor inter
view the defendant without Miranda warnings, since she
is not acting on behalf of any sovereign but only in a pri
vate capacity? See Miranda v. Arizona, 384 U. S. 436
(1966).
   Our entire criminal justice system is premised on the
notion that a criminal prosecution pits the government
against the governed, not one private citizen against
another. The ruling below is a startling repudiation of
that basic understanding.
                              B
    Despite the foregoing, the Court of Appeals determined
                 Cite as: 560 U. S. ____ (2010)            7

                   ROBERTS, C. J., dissenting

that Watson brought this criminal prosecution under her
authority as a private citizen. 940 A. 2d, at 1058. To
reach that conclusion, the court relied on Justice Black
mun’s separate opinion in Dixon. See 940 A. 2d, at 1057
(“As Justice Blackmun said in United States v. Dixon,
criminal contempt is ‘a special situation.’ [Dixon, 509
U. S., at 742 (opinion concurring in judgment in part and
dissenting in part)]. . . . ‘[T]he purpose of contempt is not
to punish an offense against the community at large but
rather to punish the specific offense of disobeying a court
order.’ [Ibid.]” (citation omitted)). In fact, the court
quoted from Justice Blackmun’s separate opinion no fewer
than four times. Id., at 1057.
  Justice Blackmun’s opinion, however, was a partial
concurrence in the judgment and partial dissent, and it
garnered only one vote. Moreover, the portion of the
opinion relied upon by the court below was the dissenting
part. A majority of the Court squarely rejected Justice
Blackmun’s view, and did so in plain terms. See Dixon,
509 U. S., at 699–701 (opinion of SCALIA, J., joined by
KENNEDY, J.); see id., at 720 (White, J., joined by STEVENS
and Souter, JJ., concurring in judgment in part and dis
senting in part).
  Before this Court, Watson understandably retreats from
Justice Blackmun’s dissenting opinion. Instead, she ar
gues that “[i]n England and in America at the time of the
Founding, prosecutions by victims of crime and their
families were the rule, not the exception.” Brief for Re
spondent 38–39. But such prosecutions, though brought
by a private party, were commonly understood as an
exercise of sovereign power—the private party acting on
behalf of the sovereign, seeking to vindicate a public
wrong.
  In England, for example, private parties could initiate
criminal prosecutions, but the Crown—entrusted with the
constitutional responsibility for law enforcement—could
8      ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

enter a nolle prosequi to halt the prosecution. See, e.g.,
King v. Guerchy, 1 Black W. 545, 96 Eng. Rep. 315 (K. B.
1765); King v. Fielding, 2 Burr. 719, 720, 97 Eng. Rep. 531
(K. B. 1759); see also King v. State, 43 Fla. 211, 223, 31 So.
254, 257 (1901) (Private prosecutions in England were
understood to be “conducted on behalf of the crown by the
privately retained counsel of private prosecutors”); P. Dev
lin, The Criminal Prosecution in England 21 (1958).
   Watson’s arguments based on American precedent fail
largely for the same reason: To say that private parties
could (and still can, in some places) exercise some control
over criminal prosecutions says nothing to rebut the
widely accepted principle that those private parties neces
sarily acted (and now act) on behalf of the sovereign. See,
e.g., Cronan ex rel. State v. Cronan, 774 A. 2d 866, 877
(R. I. 2001) (“[A]ttorneys conducting private prosecutions
stand in the shoes of the state”); State v. Westbrook, 279
N. C. 18, 36, 181 S. E. 2d 572, 583 (1971) (“The prosecut
ing attorney, whether the solicitor or privately employed
counsel, represents the State”); Sidman, The Outmoded
Concept of Private Prosecution, 25 Am. U. L. Rev. 754, 774
(1976) (“[T]he privately retained attorney becomes, in
effect, a temporary public prosecutor”). Indeed, many of
the state court authorities Watson herself cites expressly
recognize this fundamental point. See, e.g., Katz v. Com
monwealth, 379 Mass. 305, 312, 399 N. E. 2d 1055, 1060
(1979) (“[I]t is clear with respect to the criminal aspects of
the present case that the Commonwealth . . . is the ad
verse party”).
   We have no need to take issue with that proposition, but
this case is different. The whole point of the ruling below
was that this was not a “public action” that happened to
be litigated by a private party, but “a private action
brought in the name and interest of [Ms.] Watson.” 940
A. 2d, at 1057–1058. That holding was critical in explain
ing why Watson’s criminal action was not barred by a plea
                 Cite as: 560 U. S. ____ (2010)           9

                   ROBERTS, C. J., dissenting

agreement that bound the government.
   Moving beyond criminal prosecutions generally, Watson
next contends that contempt prosecutions are unique, and
thus should be exempt from the general rule. See Brief for
Respondent 24. If Watson means to argue that modern
criminal contempts are not “crimes,” that view was
squarely rejected by this Court in Bloom v. Illinois, 391
U. S. 194 (1968). See id., at 199–200 (holding that a
criminal contempt prosecution is a criminal prosecution
for the purposes of the Sixth Amendment); see also id., at
201 (“Criminal contempt is a crime in the ordinary sense”);
United States v. Providence Journal Co., 485 U. S. 693,
700 (1988) (“The fact that the allegedly criminal conduct
concerns the violation of a court order instead of common
law or a statutory prohibition does not render the prosecu
tion any less an exercise of the sovereign power of the
United States”).
   In any event, even if contempt prosecutions might not
always count as “crimes,” this one undoubtedly does, as
Watson herself concedes. Brief for Respondent 34 (“[T]his
case was clearly a criminal contempt proceeding from
beginning to end”). That concession is well taken, given
that whether a particular punishment is criminal or civil
is “a matter of statutory construction,” Hudson, 522 U. S.,
at 99, and that the relevant provisions here make clear
that contempt proceedings like this one are criminal, see
D. C. Code §16–1005(f) (“[C]riminal contempt shall be
punished by a fine not exceeding $1,000 or imprisonment
for not more than 180 days, or both”); see also D. C. Super.
Ct. Domestic Violence Rule 12(d) (labeled “Motion to adju
dicate criminal contempt,” and describing the violation as
“criminal contempt”). As Justice Holmes put it for the
Court: “These contempts are infractions of the law, visited
with punishment as such. If such acts are not criminal,
we are in error as to the most fundamental characteristic
of crimes as that word has been understood in English
10     ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

speech.” Gompers v. United States, 233 U. S. 604, 610
(1914).
  The United States bears some responsibility for leading
the court below astray. In that court, the Government
argued that the criminal contempt prosecution was “ ‘a
private action brought in the name and interest of [Ms.]
Watson, not . . . a public action brought in the name and
interest of the United States or any other governmental
entity.’ ” 940 A. 2d, at 1056 (quoting Brief for United
States in No. 00–FM–925 etc. (D. C.)). The court below
quoted that precise language in stating its conclusion. See
940 A. 2d, at 1057–1058 (same).
  Before this Court, the Solicitor General has properly
abandoned that position, and does not defend the lower
court’s decision on this issue. See Brief for United States
as Amicus Curiae 12–13, n. 3 (“[T]he United States no
longer believes the contempt prosecution at issue can be
understood as a purely ‘private action’ ”). We should do
our part and correct the ruling of the court below.
                             III
   The ultimate issue in this case, of course, is whether the
criminal contempt prosecution Watson initiated in Janu
ary 2000 violated the plea agreement Robertson signed
with the USAO in July 1999. The Court of Appeals said
“no,” based solely on its determination that Watson was
exercising private—not sovereign—power.            With that
determination in hand, the ultimate plea agreement ques
tion was straightforward: If Watson was wielding purely
private power, a plea agreement that by its terms bound
only the “gov[ernmen]t” would not bind her.
   With a proper view of Watson’s role in this case, how
ever, the plea agreement question becomes significantly
more difficult. The Solicitor General argues that the
agreement does not bar the contempt prosecution, even if
that prosecution is correctly viewed as on behalf of the
                  Cite as: 560 U. S. ____ (2010)            11

                    ROBERTS, C. J., dissenting

sovereign. Id., at 29–32. The difficult aspects of that legal
issue, however, should not cause us to shy away from
answering the fundamental threshold question whether a
criminal prosecution may be brought on behalf and in the
interest of a private party. Having decided that threshold
question in favor of Robertson, I would remand to the
court below to consider the plea agreement from the
proper starting point.
  In light of all the foregoing, it is worth stressing that the
majority’s determination not to decide that question “car
ries with it no implication whatever regarding the Court’s
views on the merits.” Maryland v. Baltimore Radio Show,
Inc., 338 U. S. 912, 919 (1950) (Frankfurter, J., respecting
denial of certiorari).
                          *    *   *
   Allegorical depictions of the law frequently show a
figure wielding a sword—the sword of justice, to be used to
smite those who violate the criminal laws. Indeed, outside
our own courthouse you will find a statue of more than 30
tons, Authority of Law, which portrays a male figure with
such a sword. According to the sculptor, James Earle
Fraser (who also designed the buffalo nickel), the figure
sits “wait[ing] with concentrated attention, holding in his
left hand the tablet of laws, backed by the sheathed sword,
symbolic of enforcement through law.” Supreme Court of
the United States, Office of the Curator, Contemplation of
Justice and Authority of Law Information Sheet 2 (2009)
(available in Clerk of Court’s case file). A basic step in
organizing a civilized society is to take that sword out of
private hands and turn it over to an organized govern
ment, acting on behalf of all the people. Indeed, “[t]he . . .
power a man has in the state of nature is the power to
punish the crimes committed against that law. [But this]
he gives up when he joins [a] . . . political society, and
incorporates into [a] commonwealth.”         Locke, Second
12     ROBERTSON v. UNITED STATES EX REL. WATSON

                   ROBERTS, C. J., dissenting

Treatise, §128, at 64.
   The ruling below contravenes that fundamental proposi
tion, and should not be allowed to stand. At the very least,
we should do what we decided to do when we granted
certiorari, and took the unusual step of rephrasing the
question presented: answer it.
   I respectfully dissent from the Court’s belated determi
nation not to answer that question.
                 Cite as: 560 U. S. ____ (2010)           1

                  SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–6261
                         _________________


JOHN ROBERTSON, PETITIONER v. UNITED STATES
         EX REL. WYKENNA WATSON

  ON WRIT OF CERTIORARI TO THE DISTRICT OF COLUMBIA 

                  COURT OF APPEALS

                        [May 24, 2010] 


   JUSTICE SOTOMAYOR, with whom JUSTICE KENNEDY
joins, dissenting.
   THE CHIEF JUSTICE would hold that criminal prosecu
tions, including criminal contempt proceedings, must be
brought on behalf of the government. I join his opinion
with the understanding that the narrow holding it pro
poses does not address civil contempt proceedings or con
sider more generally the legitimacy of existing regimes for
the enforcement of restraining orders.